NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted April 4, 2007*
                              Decided April 4, 2007

                                     Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4150

CHARLES D. WATT,                           Appeal from the United States District
    Plaintiff-Appellant,                   Court for the Northern District of
                                           Indiana, Hammond Division
      v.
                                           No. 2:03-CV-137
STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.,                  Rudy Lozano,
    Defendant-Appellee.                    Judge.

                                   ORDER

       Charles Watt sued State Farm Automobile Insurance Company, in Indiana
state court for compensatory and punitive damages because, he says, it wrongfully
delayed paying claims arising from a 1999 accident in which Watt suffered back and
neck injuries after being rear-ended by an uninsured driver. State Farm removed
the action to federal court. As relevant to Watt’s lawsuit, Watt’s State Farm
insurance policy provided for uninsured motorist liability coverage up to $100,000


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-4150                                                                     Page 2

per person ($300,000 per occurrence) and medical payments up to $100,000 per
person. Within about three years of the accident, State Farm completed its
investigation of Watt’s claims, paid him the policy’s liability limits, and paid all of
his medical expenses. In a well-reasoned order, the district court granted summary
judgment for State Farm because Watt presented no evidence of bad faith.

       On appeal Watt challenges the district court’s factual findings, arguing that
the district court erred when it failed to consider his assertions of fact. Watt fails,
however, to cite in his pro se brief to any evidence from the record that supports his
allegations that State Farm acted in bad faith during the pendency of his claim.
See Fed. R. App. P. 28(a)(9). Only in his reply brief does he refer to “Exhibits” A
through D, but these designations and the facts we are asked to consider bear no
apparent relation to any record evidence. Although we are not required to sift
through the record for evidence that might support Watt’s contentions, see
Alexander v. City of South Bend, 433 F.3d 550, 556 (7th Cir. 2006); Estate of
Moreland v. Dieter, 395 F.3d 747, 759 (7th Cir. 2005), we have examined the record
and have found no admissible evidence that creates a genuine fact dispute on Watt’s
claim of bad faith. Watt’s mere speculation and unsubstantiated conjecture will not
thwart summary judgment. See Payne v. Pauley, 337 F.3d 767, 772 (7th Cir. 2003).

                                                                          AFFIRMED.